NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JUN 19 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

ANDREW MICHAEL THOMAS,                           No. 12-35572

              Plaintiff - Appellant,             D.C. No. 2:11-cv-01418-MJP

  v.
                                                 MEMORANDUM*
EVELYN THOMAS, Circle of Friends
(AFH); et al.,

              Defendants - Appellees,


                  Appeal from the United States District Court
                     for the Western District of Washington
                Marsha J. Pechman, Chief District Judge, Presiding

                        Argued and Submitted June 6, 2013
                               Seattle, Washington

Before: GILMAN,** McKEOWN, and IKUTA, Circuit Judges.

       Andrew Michael Thomas appeals the district court’s dismissal of his case

without prejudice. We have jurisdiction under 28 U.S.C. § 1291, see Laub v.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Ronald Lee Gilman, Senior Circuit Judge for the U.S.
Court of Appeals for the Sixth Circuit, sitting by designation.
United States Dep’t of the Interior, 342 F.3d 1080, 1085 (9th Cir. 2003), and we

affirm.

      The record does not support Thomas’s argument that his sister was merely

helping him represent himself pro se; rather, the record makes clear that Thomas

did not intend to represent himself. After the district court ordered Thomas to

either retain a lawyer or file a statement indicating that he would represent himself,

Thomas informed the court that he “would prefer to be Pro Se in word only and

have [his sister] represent [him] in these proceedings.” Moreover, the record

makes clear that Thomas’s sister, who is not a lawyer, purported to act in a

representative capacity. For example, Thomas’s sister signed his complaint and

motion papers as his representative. Because non-lawyers may not represent other

parties in court, Johns v. Cnty. of San Diego, 114 F.3d 874, 876 (9th Cir. 1997), we

affirm the district court’s judgment dismissing Thomas’s case without prejudice.

      We reject Thomas’s argument that we should vacate the district court’s

judgment because he simply misunderstood the district court’s instructions. The

district court’s orders clearly informed Thomas that his sister was not entitled to

represent him. Moreover, this is not the first time that a district court has informed

Thomas of this rule. See Order, Thomas v. Seattle Center, No. 2:11-cv-01315-RAJ

(W.D. Wash., Dec. 22, 2011). To the extent Thomas’s request that we vacate the


                                          2
district court’s judgment is construed as a request to toll the statute of limitations,

we decline to do so because Thomas has not presented any persuasive reasons in

favor of tolling.

      AFFIRMED.




                                           3